11 BYRNES, C.J.,
concurs.
I respectfully concur.
An argument can be made that the language of LSA-C.C. art. 2323 is sweeping enough that comparative negligence should apply. This conclusion is reinforced by its placement following all of the liability articles instead of placing it immediately following LSA-C.C. art. 2315.
•However, I believe that the legislature in setting up the seven year preemptive period in LSA-R.S. 9:2772 made the policy determination that after the passage of that much time the negligence of the architects and contractors becomes so remote as to be conclusively presumed to no long*602er be a substantial cause in fact of injury. In other words, the failure of the owner to discover and remedy the defect after such a period of time eclipses the original negligence of the architects and contractors.